Citation Nr: 0125992	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  98-01 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for a bilateral foot 
disability, currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel
INTRODUCTION

The veteran served on active duty from May 1980 to May 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran's case was remanded in November 1999 
and is again before the Board for appellate review.  

The Board notes that the veteran's representative raised an 
issue of clear and unmistakable error (CUE) in an August 1991 
rating decision in the Appellant's Brief dated in September 
1999.  Specifically, the representative alleges that the RO's 
decision that the veteran's service-connected pes planus 
preexisted service at the 10 percent level was in error.  As 
this issue has not been developed or certified on appeal, and 
as it is not inextricably intertwined with the issue 
currently on appeal, it is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The veteran's bilateral foot disability is characterized by 
severe flat feet, chronic pain, callosities of the second 
metatarsal heads of both feet that continually require 
debridement, residuals of multiple surgeries, use of ankle 
braces, and atrophy of the left calf.  The condition is very 
painful overall.  The condition is not improved by orthopedic 
shoes or appliances.


CONCLUSION OF LAW

The criteria for a 50 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 
(2001).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

The veteran served on active duty from May 1980 to May 1983.  
A review of his service medical records (SMRs) for the period 
from April 1980 to August 1983 reflects continuous treatment 
for a variety of foot problems.  The veteran's April 1980 
entrance physical examination reported moderate bilateral pes 
planus.  He was treated frequently for corns and calluses on 
his feet from June to December 1980.  A June 1981 entry noted 
that the veteran had stock arch supports but that they made 
the problem of painful arches worse.  Physical examination 
reported a full active range of motion but with mild pes 
planus and mild valgus of hind foot.  A podiatry consult that 
same month noted bilateral pes planus and functional 
calluses.  The veteran was to be given molded supports.  
Another entry, dated in May 1981, noted the presence of 
calluses, rigid flat feet and that the veteran's ankles 
leaned to the inside.  Treatment for foot complaints 
continued until August 1982.  At that time, the veteran 
underwent surgery for intractable plantar keratosis (IPK) of 
the third metatarsal and hallux interphalangeus of the great 
toe on the right foot.  

The SMRs reflect that the veteran's right foot healed well.  
He complained of left foot pain and underwent surgery for 
hallux interphalangeus and IPK of the 2nd metatarsal head on 
the left foot in October 1982.  The remainder of the SMRs 
show that the veteran's recovery was uneventful although he 
did complain of some left foot pain in March 1983.  An August 
1983 physical examination deemed the veteran physically 
qualified for enlistment in the Army Reserves.  His bilateral 
foot problems were noted but not considered to be a 
disqualifying condition.

Associated with the claims folder is a VA discharge summary 
for a period of hospitalization in April 1990.  However, the 
reason for hospitalization was unrelated to the issue on 
appeal.  A review of body systems did note that the veteran 
complained of chronic pain associated with the instep of both 
feet, especially when walking.

The veteran submitted his original claim for disability 
compensation benefits in April 1991.  He sought service 
connection for bilateral flat feet.

The veteran was afforded a VA examination in June 1991.  The 
veteran related a history of bilateral foot pain in service, 
with surgery on both feet.  He said that he had continued to 
have problems after service with painful calluses and 
difficulty standing in one place.  He had not sought any 
treatment until approximately two years ago at a VA facility.  
He had his calluses trimmed and was advised that additional 
surgery might be required.  He had worked as a roofer up 
until two years earlier but had to quit because of a seizure 
disorder.  Physical examination reported bilateral flattening 
of the longitudinal arches, some medial bulging and eversion, 
more so on the left than on the right.  There were tender 
calluses over the second metatarsal heads bilaterally.  He 
had another callus at the base of the right great toe.  There 
was some slight hallux valgus on the left.  The toes did not 
seem to be deformed but there was restricted mobility of the 
second and third toes bilaterally.  There was no evidence of 
plantar fasciitis or metatarsalgia.  X-rays of the feet were 
interpreted to show pes planus and status post surgery of the 
great toe.

In a rating decision dated in August 1991, the veteran was 
granted service connection for severe bilateral flat fee with 
callosities.  He was assigned a 30 percent disability rating.  
However, the RO determined that the disability preexisted the 
veteran's period of active duty.  The RO further determined 
that the disability was of a moderate level at that time, or 
10 percent.  Accordingly, the veteran's residual disability 
rating was 20 percent.

In December 1993 the veteran submitted a request for an 
increased disability rating.  He said he was experiencing 
increased problems with his feet and was unable to stand for 
any length of time.  He also said that he had calluses on the 
bottom of his feet, which compounded the problem and kept him 
from wearing arch supports.

Associated with the claims folder are VA outpatient treatment 
records for the period from October 1990 to February 1994.  
An entry dated in October 1990 noted that the veteran 
complained of pain and difficulty walking due to foot pain.  
Another entry, dated in November 1993 also noted a complaint 
of foot pain.  Finally, a February 1994 entry noted that the 
veteran complained of foot pain and that his ankle area 
"pops up" sometimes.

The veteran was afforded a VA examination in May 1994.  The 
veteran was noted to have severe flat feet with over 
pronation of the ankles.  The examiner said that he observed 
the veteran walk on the lateral portion of his foot on his 
right foot.  He also noted that the veteran's shoe displayed 
a wear pattern consistent with walking on the side of the 
foot.  The veteran could walk on his tiptoes but awkwardly.  
He was able to heel walk.  The second right toe tended to 
overlap the great toe.  The second toe of the left foot 
tended to hammertoe.  Several operative scars were noted.  
There was a mild hallux valgus of the right first 
metatarsophalangeal joint but it was nontender and 
asymptomatic.  There were plantar warts on the head part or 
distal part of the second metatarsal bone on the ventral 
surface of each foot, which required scrapping every so 
often.  The warts measured about 1/2 [inch] by 1/4 [inch].  The 
veteran said this was where he had pain when he would walk a 
long distance.  He said that if he did a lot of standing his 
ankles would swell.  

The examiner reported that the veteran had a slight decrease 
in the flexion of the first metatarsophalangeal joint.  It 
flexed about five degrees on the left and about 15 degrees on 
the right.  The range of motion of the ankles was supination 
to 30 degrees and pronation to 25 degrees bilaterally.  The 
veteran had dorsiflexion to 27 degrees on the left and 25 
degrees on the right.  Plantar extension was to 17 degrees on 
the left and 20 degrees on the right.  There was no 
tenderness on palpation of the ankles or plantar arch.  No 
swelling of the ankles was observed.  X-rays of the feet and 
ankles were interpreted to show post-surgical changes/wiring 
of proximal phalanx of big toes bilaterally.  No other 
significant abnormality was noted.

The veteran reported that he had surgery on his feet in 
September 1996 and requested an increased rating.

Associated with the claims folder are additional VA treatment 
records for the period from January 1995 to January 1997.  
The records document continued and frequent treatment for 
complaints of bilateral foot pain.  The veteran underwent 
debridement of hyperkeratotic lesions on a number of 
occasions.  He was also fitted with several sets of 
orthotics.  The veteran had a bunionectomy of the right great 
toe in September 1996.  Clinical entries dated in October, 
November, and December 1996, respectively, noted continued 
improvement after the surgery.

The veteran was afforded a VA examination in January 1997.  
The history reported that the veteran had received VA 
outpatient treatment for his foot problems from 1993 to 1996.  
This consisted of trimming of calluses and providing insoles.  
He had surgery on his right great toe in September 1996.  The 
veteran said that he could not stand on his feet for longer 
than one and one-half to two hours or walk for greater than 
15 to 20 minutes.  Exceeding either time limit would cause 
extreme pain and occasional swelling in his ankles.  He wore 
ankle braces since the September 1996 surgery.  He currently 
worked as a volunteer at a VA facility and spent a great deal 
of time sitting in that job.  The examiner reported that the 
veteran's feet had no longitudinal arch.  When he squatted, 
he could not balance well.  The veteran's weight was 
distributed mainly on his great toes and second toes of both 
feet.  The examiner noted that, upon standing, the veteran's 
left foot was mildly rotated laterally.  He could stand on 
his toes or heels for only a short time before losing his 
balance.  The veteran did not have normal heel to toe walking 
and had to lift his feet high in order to place them flat.  
Scars on both feet were noted.  The veteran was also observed 
to have a 2-centimeter (cm) in diameter callus at the base of 
the left second toe on the plantar surface.  He also had a 
callus formation on the lateral aspect of the left great toe 
and the lateral aspect of the fifth toe.  There was a 1.5-cm 
in diameter callus at the base of the right second toe on the 
plantar surface.  Range of motion study reported dorsiflexion 
as approximately 20 degrees bilaterally.  There was plantar 
flexion to 20 degrees on the left and 15 degrees on the 
right.  Inversion was approximately 15 degrees bilaterally 
with eversion from 0-5 degrees, bilaterally.  The impression 
was that the veteran had flat feet and pain, decreased range 
of motion and limited mobility.

The veteran submitted a statement in April 1998 wherein he 
advised that he had had surgery on his left foot in January 
1998.

Associated with the claims folder are VA treatment records 
for the period form April 1997 to July 1998.  The records 
document continued outpatient treatment for debridement of 
calluses and fitting for orthotics.  The records also show 
that the veteran was diagnosed with plantar tylomas on the 
second metatarsal head bilaterally in January 1998.  He 
underwent surgery to remove the tylomas that same month.  
Subsequent clinic records noted continued improvement after 
surgery.  The veteran was later diagnosed with a plantar-
flexed second metatarsal of the left foot with a painful 
plantar tyloma in June 1998.  He had additional surgery to 
remove the tyloma that same month.  

The veteran was afforded a VA examination in August 1998.  
The examiner noted the veteran's history of surgeries in 
September 1996, January 1998 and June 1998.  The veteran was 
noted to wear inserts in his shoes but still had pain 
although the pain was a little better since his last surgery.  
Physical examination reported a callus present bilaterally 
under the third metatarsal head.  The callus was described as 
approximately 1-cm in diameter.  There was no abnormal shoe 
wear noted.  The pulses were 2+ at the posterior tibial and 
dorsalis pedis bilaterally.  The veteran could not sustain a 
position on his toes but could heel walk.  The veteran's 
ankle range of motion was reported as dorsiflexion to 10 
degrees and plantar flexion to 35 degrees bilaterally.  There 
was some pain over the second and third metatarsal heads when 
examined dorsally bilaterally.  X-rays of the feet were 
interpreted to show postoperative changes, and an old healed 
fracture of the right second metatarsal bone and suggestive 
of delayed union of left second metatarsal bone.

The veteran testified at a hearing at the RO in April 1999.  
The veteran said that he used inserts in his shoes and ankle 
braces provided by the VA.  He had used the inserts for 
approximately five and one-half years and the braces for 
approximately two and one-half years.  The inserts provided 
him some relief.  He said he could stand on his feet for 
approximately 30-45 minutes before it became too painful.  He 
would then experience either a shooting pain, or sometimes 
cramping.  If he was on his feet for a long period of time, 
he would experience some spasm in his Achilles tendon.  The 
veteran also testified that he continued to have his calluses 
shaved on a monthly basis.  He said that he used a cane, 
provided by VA, to help him walk.  The veteran felt that his 
foot problems kept him from working but he noted that he 
volunteered at a VA facility.  

Associated with the claims folder are additional VA treatment 
record for the period from January 1998 to May 1999.  A 
number of the records are duplicative of material previously 
considered.  The majority of the remaining records referred 
to care for and evaluation of unrelated issues.  The veteran 
was seen in the podiatry clinic in May 1999 were he again had 
some calluses debrided.

The veteran was afforded a VA examination in January 2000.  
The examiner reviewed the veteran's military history of foot 
problems, as well as the VA treatment records in the claims 
folder.  The veteran complained of pain in both feet on a 
daily basis.  He described spasms in his feet, which would 
wake him up at night.  The veteran said that he could drive 
but was unable to stand or walk for more than two to three 
hours.  If he did stand or walk for that period of time he 
would experience greater pain in his feet with swelling in 
both his feet and ankles.  The veteran also said that he 
would have flare-ups of foot pain during weather changes.  
Sometimes he would have to stay home if he had an episode of 
being on his feet too long.  The last such time was 
approximately two weeks earlier.  The veteran was noted to 
wear ankle braces and had shoe inserts, with the last pair 
made approximately six months earlier.  He was not sure if 
they really helped.  The veteran said his last gainful work 
was in 1992 when he worked as a roofer.  He said he stopped 
because of pain in his feet.

The examiner reported the veteran's range of motion for the 
right ankle as 10 degrees dorsiflexion and 35 degrees plantar 
flexion.  The left ankle had 5 degrees of dorsiflexion and 25 
degrees plantar flexion.  Varying ranges of motion were 
reported for the veteran's individual toes on both feet.  He 
did not complain of any pain during the ranges of motion.  
The examiner opined that there would be no change in the 
range of motion described during episodes of flare-up.  There 
was tenderness noted in the feet over the area of plantar 
keratosis bilaterally.  There was no tenderness about the 
ankle, mid-foot, forefoot, on the dorsum of the feet or about 
the toes.  The examiner said that the veteran's feet were 
everted on walking.  Plantar callosity was noted beneath the 
head of the second metatarsal bilaterally.  The callosity was 
tender to the touch.  There was a pigmented callus on the 
lateral surface of the fifth toe at the level of the 
interphalangeal joint.  The overall alignment of the toes, in 
relation to the long axis of the foot, was reported as 
normal.  There was evidence of chronic onychomycosis beneath 
the toenails of the hallux of both feet.  Tiptoe walking 
demonstrated slight weakness on the left.  There was a slight 
medial prominence on the left ankle and foot during stance.  
It was painful for the veteran to walk on his heels.  No 
hammertoes were noted.  A number of surgical scars were 
noted.  The examiner stated that they were nontender, with no 
ulceration and there was no evidence of any functional 
impairment from the scars.  

The examiner described the veteran's feet as flat with the 
left greater than the right.  The alignment of the Achilles 
tendon indicated zero degrees on the right with 10 degrees 
valgus on the left.  Palpation of the Achilles tendon 
demonstrated no pain and there was no evidence of muscle 
spasm of the calf, gastrocnemius, or the Achilles tendon area 
of either leg.  The degree of valgus of the left foot was 
such that the hind foot inverted 15 degrees and eversion was 
possible to 10 degrees.  The examiner further reported that 
the eversion of the subtalar joint of the left foot was to 20 
degrees and could only be corrected to neutral.  The 
flattening of the mid-foot longitudinal arch and transverse 
arch was not correctable on manipulation of the foot.  This 
was noted as not painful.  There was no evidence of swelling 
of the ankles or feet.  The examiner said that the left calf 
was 2-cms smaller in circumference than the right calf.  The 
examiner also noted that color photography was done and four 
pictures of the veteran's feet were included with the report.  
The pictures represented one shot each of the top and bottom 
of his left and right foot.  The diagnosis was bilateral pes 
planus and bilateral plantar keratosis beneath the second 
metatarsal head.  The examiner added that the veteran's 
employability would be affected by the degree of walking and 
standing he would be required to do.  He certainly would be 
capable of performing sedentary work with no restrictions.  
Finally, the examiner said that he had noted atrophy of the 
left calf and that this atrophy would be an objective 
manifestation of the functional limitation likely due to 
pain.

Finally, the veteran submitted a statement in May 2001 
wherein he said that he was still inpatient for additional 
foot surgery.  Associated with the claims folder is an "ad 
hoc" summary that reflects that a plantar tyloma was removed 
from the second metatarsal head of the right foot in May 
2001.

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

The veteran's bilateral foot disability is evaluated as 30 
percent disabling under Diagnostic Code (DC) 5276, acquired 
flatfoot.  38 C.F.R. § 4.71a (2001).  As noted above, the RO 
previously determined that 10 percent of the disability 
preexisted entry into service, thereby resulting in a 
residual 20 percent rating for the veteran's disability.  
However, in evaluating the appropriate disability rating, the 
veteran's overall disability is considered.  In that regard, 
a 30 percent rating is assigned for bilateral, severe 
disability, with objective evidence of marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use, indication of swelling on use, and 
characteristic callosities.  A maximum 50 percent rating is 
awarded when bilateral disability is pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

In evaluating range of motion values for ankles, the Board 
notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2001).

The veteran's SMRs document a clear problem with both feet 
throughout his three years of active service.  The veteran 
has been in need of constant medical care from VA since he 
submitted his original claim for benefits in 1991.  He has 
received monthly treatments involving debridement of 
callosities, as well as treating his onychomycosis.  He has 
undergone surgery in 1996, twice in 1998 and again in May 
2001 to remove plantar tylomas.  He has been treated for 
years with orthotics, with limited success, and ankle braces.  
He experiences daily foot pain, even at rest.  His ability to 
stand or walk is limited to no more than three hours.  

The veteran experiences spasms in his ankles and lower legs 
when he stands or walks too long.  He also testified that he 
experienced cramps in his feet and legs at night.  There was 
no objective evidence of the spasms or cramps.  However, the 
January 2000 examiner noted that there was atrophy of the 
left calf that was directly related to functional impairment 
from pain from the veteran's disability.  Further, the 
veteran has decrease in range of motion of both ankles that 
has been documented repeatedly over the years.

The Board finds that, resolving all reasonable doubt in favor 
of the veteran, the evidence of record supports the grant of 
a 50 percent rating for the veteran's bilateral foot 
disability.  38 U.S.C.A. § 5107(b) (West Supp. 2001).  This 
represents the highest schedular rating for the veteran's 
disability.  As such "pain cannot be the basis for an award 
under a diagnostic code in excess of the maximum evaluation 
under that code."  Spencer v. West, 13 Vet. App. 376, 382 
(2000) (citing to Johnston v. Brown, 10 Vet. App. 80, 85 
(1997)).  Moreover, there is no other diagnostic code 
relating to the foot for consideration that would provide for 
the possibility of an even higher disability rating.

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2001), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  Id.

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  It is noted that the veteran originally said that 
he quit work as a roofer because of a seizure disorder.  He 
later said it was because of his feet.  The January 2000 VA 
examiner noted that the veteran would have no work 
restrictions in a job that required sitting.  While the 
veteran does experience limitations on his ability to stand 
or walk for long periods of time, the Board finds that the 
schedular rating of 50 percent contemplates any industrial 
impairment experienced.  And, as is apparent from the 
foregoing discussion, it cannot be said that the schedular 
rating criteria are inadequate in this instance.


ORDER

An increased rating for a bilateral foot disability is 
granted, subject to the controlling regulations governing the 
payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 

